Citation Nr: 1432334	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  14-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1946 to March 1947.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  Thus, any future consideration of this case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for tinnitus.  For the following reasons, the Board finds a remand is necessary.

In April 2013, VA issued a formal finding that the appellant's service treatment records and discharge documents, including DD Form 214, are unavailable because they were destroyed in a fire.  When there is evidence that service records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The appellant reported that he was in the Infantry, but his military occupational specialty has not been ascertained.  He reported that he lost hearing on a firing range in November 1945, but his service dates show that he did not begin active service until November 1946.  A June 2012 report from the National Personnel Records Center (NPRC) states that his active service dates were "obtained from alternate records sources."  The Board finds that a remand is necessary in order to associate these alternate records with the claims file, and to pursue any other service personnel records that may exist.

Additionally, the record contains inconsistent statements regarding whether the appellant's acoustic trauma is conceded by VA.  In the instructions to the VA examiner, the RO stated, "Exposure to noise sufficient to cause acoustic damage is conceded."  However, in the rating decision and Statement of the Case, the RO stated that acoustic trauma could not be conceded.  On remand, this should be clarified.

Finally, the appellant should be provided with another VA examination to address his tinnitus.  The examiner should be made aware that the appellant is competent to report ringing in his ears during and after service.  The appellant should be made aware that it is his responsibility to cooperate with the examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the alternate records used by the NPRC to verify the appellant's service dates and associate them with the claims file.

2.  Attempt to obtain the appellant's Official Military Personnel File and any relevant individual and/or unit records from all appropriate entities, to include the Joint Services Records Research Center and NPRC.  He reported that he served in Company D, 72nd Battalion, 21st Regiment and was a private in the Army infantry.  Any requests for information or attempted contact with the appellant must be copied to Veterans of Foreign Wars of the United States or his current representative.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and document such in the claims file.

3.  Notify the appellant and Veterans of Foreign Wars of the United States or his current representative that he may submit additional evidence and/or lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of (1) his noise exposure in-service, and/or (2) the onset and/or recurrence of the ringing in his ears during and/or since service.  He should be provided an appropriate amount of time to submit this evidence.

4.  After completing the above development, schedule the appellant for an appropriate VA examination to determine whether it is at least as likely as not that his current tinnitus is related to service.  The AMC/RO should clarify whether acoustic trauma in service is conceded.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner must consider that the appellant is competent to report ringing in his ears during and after service.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

The appellant is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and Veterans of Foreign Wars of the United States or his current representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

